Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fichtinger (DE102014219758A1), henceforth referred to as Fichtinger.
Regarding Claim 1, Fichtinger discloses a hood retraction structure that allows a hood to retract relative to a hood locking mechanism when a pop-up hood system operates (Figure 3: Hood 10 retracts by displacement 38 relative to striker 18 and locking hook 22), the hood retraction structure comprising a slider provided at a front side lower portion of the hood (Figure 3: carriage 30 forms a slider on the underside of hood 10), and a rail that is provided on an upper portion of a striker body constituting the hood locking mechanism is movable in a longitudinal direction relative to the slider, (Figure 3: Guide rail 26 provided at upper portion of striker 18, moves relative to carriage 30), and is longer than the slider in a length in the longitudinal direction (Figure 3: Guide rail 26 is longer than carriage 30), wherein a retraction of the slider relative to the rail allows the hood to retract relative to the hood locking mechanism (Figure 3: Hood 10 retracts by displacement 38 relative to striker 18 and locking hook 22).
Regarding claim 5, Fichtinger discloses the rail includes a stopper portion that is provided at a rear portion of the rail and regulates retraction of the slider (Paragraph [0021]: "Further, the movement of the guide carriage 30 on the two guide rails 26 by means of one stop each 34 in relation to the main direction of travel 14 front and rear ends of the guide rails limited in terms of the range of motion."), and the stopper portion is continuously provided via a folded portion from the rail (Figure 3: stopper 34 is continuous with rail 26)
Regarding Claim 6, Fichtinger discloses the rail includes a decelerator that is provided at the rear portion of the rail (Figure 3: friction lock 32 provided at rear of guide rail 26), to reduce a retraction speed of the slider (Paragraph [0021]: "The guide carriage 30 is by means of a non-positive, in particular frictional locking 32 kept in its rest position").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fichtinger in view of Groeninck (FR-2926272-A1), henceforth referred to as Groeninck.
Regarding Claim 2, Fichtinger does not teach the slider being on the front side of the rail before the operation of the hood. Groeninck discloses before the pop up hood system operates the slider is positioned on a front end side of the rail, and when the pop up hood system operates the slider moves rearward of the rail (Page 10 lines 11-22: "During a pedestrian impact, when a lower limb of the pedestrian exerts on the hood a force F1 substantially horizontal rearward (Figure 3) with an intensity greater than a predetermined threshold, the pin 38 of each front mechanism 30 is forced to disengage, thanks to a relative flexibility of the protrusion, the front portion 44 of the slide 40 towards the rear of the vehicle, and the pin 38 then moves guided in sloping deflection portion 46 of the slide 40 to cause the lifting upwards and backwards of the front portion 18 of the hood, as shown by arrow F2 in Figure 3"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slider mechanism of Fichtinger with the slider position of Groeninck in order to prevent the pedestrian from hitting engine components (Page 10 lines 28-35: “In other words, the front parts 18 and rear 36 of the hood are raised almost simultaneously behind the vehicle to clear sufficient space with the various mechanical components and equipment of the engine compartment to prevent the body of the pedestrian from hitting these various bodies”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fichtinger in view of Szente (US20190232915A1), henceforth referred to as Szente.
Regarding Claim 7, Fichtinger does not teach the striker body being U-shaped. Szente discloses the striker body is in a substantially u-shape in a side view  (Figure 11a: striker 96 is substantially u-shaped), and a curvature of an inner surface in a front side corner portion of the striker body substantially coincides with a curvature of an engagement surface in a latch engagement portion (Paragraph [0038]: "The latch 100 includes a number of latch elements 110 (e.g. a ratchet 24 and a pawl 40) that are configured to couple to the mating latch component 96 in order to retain the mating latch component 96 within the slot 114 when the closure panel 6 is in the closed position"), that engages the striker body of a latch that is provided in a vicinity of a vehicle body and constitutes the hood locking mechanism. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slider structure of Fichtinger with the striker and latch of Szente in order to facilitate keeping the vehicle hood closed when not in operation (Paragraph [0038]: “The ratchet 24 includes an arm and arm spaced apart to define the generally u-shaped slot 114 there between (e.g. a hook of arm and a lip of arm that extends laterally beyond the hook. The ratchet 24 can also include a primary shoulder stop and a pointed secondary shoulder stop. Note that in FIG. 2 the ratchet 24 is shown in a fully closed position (e.g. facilitating the retention of the mating latch component 96 in the slot 114) which may also be referred to as the primary closed position”). 
 
Allowable Subject Matter
Claims 3, 4, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The convex portion of the rail as found in claims 3 and 4 is not found in prior art. The folded plate member construction of the slider mechanism as found in claim 8 is not found in prior art. The cantilevered plate spring that regulates movement of the slider as found in claim 9 is not found in prior art. The slider notch as found in claim 10 is not found in prior art.


Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Narita (US 9573560 B1), which discloses a vehicle pop-up hood mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614